Citation Nr: 1726158	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  11-30 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to July 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal       from an October 2009 rating decision of the department of Veterans Affairs (VA) Regional Office (RO).

In August 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  This matter was previously remanded in April 2014 and December 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is required prior to adjudication of the Veteran's claim.

The Veteran was initially afforded a VA spine examination in August 2009 in connection with his claim for service connection.  However, an X-ray conducted     at that time was negative and the examiner stated that he could not provide a spine diagnosis because there was no pathology.  The Veteran was afforded second VA examination in August 2012 at which time the examiner diagnosed the Veteran with mild degenerative joint disease of the lumbar spine based on a 2012 X-ray.  The examiner stated that the Veteran's degenerative joint disease was a progression of a pre-existing condition, and noted that the Veteran reported developing lower back pain during routine training in service and listed lower back pain among his current conditions on his separation medical history.  On the 2012 X-ray, the examiner found that transitional segmental vertebral anatomy was present as there are six weight bearing lumbar vertebral body types.  A rudimentary disk was present between the last lumbar type vertebral body and the sacrum with mild degenerative endplate changes.  Alignment demonstrated exaggerated lordosis.  Otherwise, the alignment was normal and vertebral body heights were well-maintained.  There was no evidence of a compression fracture or any destructive osseous lesions and the sacroiliac joints were normal in appearance.  

Subsequently, VA treatment records dated June 2016 noted the Veteran presented   to urgent care with a complaint of acute exacerbation of chronic lower back pain and stated that his chronic lower back pain was secondary to his injuries sustained during service, which has worsened over the past few years.  A July 2016 VA treatment record showed the Veteran was evaluated for chronic right side low     back pain and the impression was sacroiliac dysfunction as the most likely diagnosis.  During follow up in August 2016, the physician's impression was chronic right sacroiliac joint dysfunction as the most likely etiology for the Veteran's pain, although the examination and history were not overly definitive     for this diagnosis.  Based on the foregoing, the Board finds that an additional medical opinion is warranted to determine whether the sacroiliac joint dysfunction is related to the back pain he reported experiencing in service.  Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record relevant             VA treatment records for the Veteran dated from November 2016 to present.  If no records exist, the Veteran and his representative should be so notified    of such.

2. After the above has been completed to the extent possible, send the claims file to a VA physician           for review.  If the physician determines a new examination is needed to respond to the question posed, one should be scheduled.

Following review of the claims file, the physician should provide an opinion as to whether the Veteran's sacroiliac joint dysfunction is at least as likely as not (50 percent probability or greater) a maturation of or related to his back pain during active service.  The physician should explain the medical basis for the conclusion reached.

3. After completing the requested actions, and any additional action deemed warranted, the AOJ         should readjudicate the claim on appeal. If the     benefit sought on appeal remains denied, the     Veteran and his representative should be furnished      a supplemental statement of the case and given the opportunity to respond thereto.  The case should     then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

